Case 2:20-cv-07093-RGK-MAA Document 21 Filed 07/29/21 Page 1 of 1 Page ID #:76



1     BIRNBERG & ASSOCIATES
      CORY A. BIRNBERG (SBN 105468)
2     1083 Mission Street Third Floor                                        JS-6
      San Francisco, California 94103
3     Telephone Number: (415) 398-1040
      Facsimile Number: (415) 398-2001
4     Email: birnberg@birnberg.com

5     Attorneys for Plaintiffs
      Rhonda Negrillo & Richard Negrillo
6

7                                  UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
8                                 WESTERN DIVISION – LOS ANGELES

9
      RHONDA NEGRILLO, RICHARD            ) Case No. 2:20- cv-07093 RGK (MAAx)
10    NEGRILLO                            )
                                          )
11                                        )
                       Plaintiffs,        ) (PROPOSED) ORDER FOR
12                                        ) DISMISSAL WITH PREJUDICE
              v.                          )
13                                        )
      PRINCESS CRUISE LINES, LTD.,        )
14    WHICH WILL DO BUSINESS IN           )
      CALIFORNIA AS PRINCESS CRUISES, )
15    Does 1-20.                          )
                                          )
16                     Defendants.        )
      ___________________________________
17

18             Having considered the Stipulation of the parties concerning the dismissal, the entire action

19    is dismissed, with prejudice pursuant to Rule F.R.Civ.P 41 (a)(1)(A)(ii) of the Federal Rules of

20    Civil Procedure, with each party to bear its own costs and attorney’s fees.

21                                                          IT IS SO ORDERED.

22

23    Dated: _________,
              July 29   2021                                By________________________
                                                             United States District Judge
24

25    Order Re Dismissal                           -1-

26
